*241memorandum by the court.
The Government admits that the demurrage charge provided for in paragraph F of the contract is properly payable in the case of lighters owned by the plaintiff and lighters furnished to plaintiff by third parties, but denies that it applies in case the lighters used by plaintiff belonged to the Government. This seems to us to be too narrow a view. The Government-owned lighters were not furnished as a gratuity, but their use resulted in reduced charges to the Government according to the stipulations of the contract. The plaintiff had to put them in condition, had to keep them in condition, had to assume all risks incident to their use and service, and, for the purposes of the contract, they were, in our opinion, in the same category as other lighters used in the particular business. This was the view of the Government originally and bills were accordingly paid to the ex*242tent of more than $49,000, and for a period of nearly ten months. “ Carriers’ lighters,” it seems to us, apply to all lighters that were for the time in question used and controlled by the plaintiff in complying with its contract.
Judgment for plaintiff under Findings VI and VII in the sum of $79,664.79.